DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 15, 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell et al. (U.S. Patent Publication 20180078161 A1) in view of Huennekens et al. (U.S. Patent Publication 20130015975 A1).

    PNG
    media_image1.png
    538
    690
    media_image1.png
    Greyscale

Regarding claim 1, Cantwell discloses “A computing device controller system, comprising: 
a computing device outside of a sterile field; ([0018] “a monitor assembly 20 that has a display screen or device 22 and one or more input devices. The input device may include one or more systems or structures to input commands of information such as a knob 24a, a touch screen 24b, a keyboard 24c, or other appropriate input devices. Input devices may also include other tactile input devices, audio input devices, visual input devices, etc.” [0029]) and 
a controller ([0035] “remote control 100”) in communication with the computing device, the controller ([0035] “remote control 100”) having a controller body ([0035] “the housing 136”) including an input mechanism, the input mechanism including one or both of a non-tactile input and a tactile input, ([0035] “The remote control 100 can include various control options including audio inputs, physical inputs, and the like. For example, the remote control 100 may include one or more push buttons such as a first push button 160, a second push button 164, and a third push button 168. Each of the push buttons 160, 164, and 168 may be physical buttons or members that move relative to the housing 136 to actuate a respective switch that is positioned below the button, but associated with the button on a printed circuit board (PCB) 172 positioned within the housing 136” [0037] – [0039])  wherein the input mechanism is configured to be accessible in the sterile field and to provide one or more input parameter changes to the computing device. ([0029] “the remote control 100 may allow the user 30 to directly control at least portions or certain operations of the monitoring assembly 20 without moving out of the sterile field 104.” “[0025] “a signal from the respective switches 160a, 164a, and 168a may be transmitted to the monitoring assembly 20 to control and/or operate the monitoring assembly 20.“ [0032] [0037] – [0039])
[0018] discloses monitor assembly 20.

Cantwell does not use the term “a computing device”.

Huennekens discloses “a computing device”. ([0033] “computing device 194” [0005] [0006])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate computing device by Huennekens into device of Cantwell.  The suggestion/motivation would have been to improve efficiency. (Huennekens: [0033])
Regarding claim 2, Cantwell and Huennekens disclose “wherein the input mechanism includes the non-tactile input, the non-tactile input comprising one or more capacitive induction sensors, one or more optical sensors, or both one or more capacitive induction sensors and one or more optical sensors.” (Cantwell [0035] “touch sensitive portions (e.g., capacitive surfaces”)
Regarding claim 3, Cantwell and Huennekens disclose wherein the input mechanism includes the tactile input, the tactile input comprising a joystick or a directional pad.  (Cantwell [0035] “a joystick”) 
Regarding claim 4, Cantwell and Huennekens disclose wherein the controller includes one or more controls configured to provide one or more input parameter changes to the computing device. (Cantwell Figs 1-3, [0035] – [0039])
Regarding claim 5, Cantwell and Huennekens disclose wherein the one or more controls are palpable controls. (Cantwell Figs 1-3, [0035] – [0039])
Regarding claim 6, Cantwell and Huennekens disclose wherein the one or more palpable controls comprise one or more of a knob, (Cantwell [0018] “a knob 24a”) a trigger, and a button. 
Regarding claim 7, Cantwell and Huennekens disclose wherein the one or more controls are visually identifiable. (Cantwell Figs 1-3, [0035] – [0039])
Regarding claim 8, Cantwell and Huennekens disclose wherein the controller body includes an attachment connection port, having one or more attachment connectors configured to couple to one or more attachments within the sterile field. (Cantwell [0023] “The connector 54 may include a conductive member (e.g. a metal wire, conductive polymer, etc.).” [0024] [0034])
Regarding claim 9, Cantwell and Huennekens disclose wherein the one or more attachments are selected from the group consisting of an ECG module, ([0035] “electrocardiogram (ECG) wave”) a stylet, a magnet tracking sensor, an electromagnetic tracking sensor, an impedance driver, an impedance receiver, a fiber optic interrogator, an RFID reader, and combinations thereof. 
Regarding claim 10, Cantwell and Huennekens disclose wherein the controller is configured to transmit data from the attachment to the computing device. 
Regarding claim 11, Cantwell and Huennekens disclose wherein the sterile field is defined by a sterile drape. (Cantwell [0029] – [0031])
Regarding claim 12, Cantwell and Huennekens disclose wherein the controller is below the sterile field. (Cantwell Figs 1-3, [0035] – [0039])
Regarding claim 13, Cantwell and Huennekens disclose wherein the controller is shrouded within a sterile sheath. (Cantwell Figs 1-3, [0035] – [0039])
Regarding claim 14, Cantwell and Huennekens disclose wherein the controller is in wireless communication with the computing device. (Cantwell [0054] “a wireless communication system”)
Regarding claim 15, Cantwell and Huennekens disclose wherein the one or more controls are visually identifiable through a clear barrier or by the one or more controls being illuminated. (Cantwell [0018] [0037])
Regarding claim 17, Cantwell and Huennekens disclose wherein the controller includes a console having one or more processors, non-transitory computer readable medium and a plurality of logic modules. (Huennekens [0018] [0024] [0030] [0050])
Regarding claim 18, Cantwell and Huennekens disclose wherein the plurality of logic modules when activated by the one or more processors may be configured to perform one or more of: receiving input from the non-tactile input mechanism; correlating input from the non-tactile input mechanism with input parameter changes on the computing device; (Cantwell [0035])  receiving input from the one or more controls; (Cantwell Figs 1-3, [0035] – [0039]) correlating input from the controls with input parameter changes on the computing device; transmitting the input parameter changes to the computing device; (Cantwell Figs 1-3, [0035] – [0039]) and illuminating the non-tactile input mechanism and controls. 
Regarding claim 19, Cantwell and Huennekens disclose wherein the computing device includes an ultrasound system. (Huennekens [0003] [0017] [0019])
Regarding claim 20, Cantwell and Huennekens disclose wherein the controller includes an attachment connection port having one or more attachment connectors configured to receive one or more attachment inputs from the attachment within the sterile field. (Cantwell [0023] [0024] [0034])

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cantwell et al. (U.S. Patent Publication 20180078161 A1) in view of Huennekens et al. (U.S. Patent Publication 20130015975 A1) in view of Nesbitt et al. (U.S. Patent Publication 20180104035 A1).
Regarding claim 16, Cantwell and Huennekens do not disclose wherein the controller is fiber optic enabled. 
Nesbitt discloses wherein the controller is fiber optic enabled. ([0038] – [0042])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate fiber optic by Nesbitt into device of Cantwell and Huennekens.  The suggestion/motivation would have been to improve efficiency. (Nesbitt: [0033])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180168763 A1 discloses fiber optic controller on [0088].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693